Citation Nr: 1759265	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  11-13 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a gunshot wound to Muscle Group XIX.

2.  Entitlement to a disability rating in excess of 10 percent for abdominal scarring, secondary to a gunshot wound to Muscle Group XIX prior to March 17, 2017; and to a rating in excess of 30 percent thereafter.

3.  Entitlement to a disability rating in excess of 10 percent for peritoneal adhesions, secondary to a gunshot wound to Muscle Group XIX.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1967 to April 1970.

The matters presently before the Board of Veterans' Appeals (Board) are on appeal from a February 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2015.  A transcript of that hearing is of record.

In March 2016, the Board promulgated a decision which assigned an earlier effective date of January 18, 2007, for the assignment of a total rating based upon individual unemployability (TDIU); and remanded the current appellate claims for further development to include new competent medical examinations of the service-connected disabilities.  As detailed below, such examinations were accomplished in June 2016 (with a November 2016 addendum), and March 2017.  All other development directed by the Board's remand appears to have been substantially accomplished.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The case has now been returned to the Board for additional appellate consideration.


FINDINGS OF FACT

1.  The record does not reflect during the pendency of the appeal the Veteran's service-connected gunshot wound residuals to Muscle Group XIX have been manifested by moderately severe disability.

2.  Prior to March 17, 2017, the record reflects it was at least as likely as not the Veteran had at least 5 painful abdominal scars as residual of the service-connected gunshot wound to Muscle Group XIX.

3.  The record does not reflect during the pendency of the appeal the Veteran's service-connected abdominal scars have been unstable, are deep and cover an area or areas of 144 square inches (929 sq. cm.) or more, or result in other disabling effect(s).

4.  The record does not reflect during the pendency of the appeal the Veteran's service-connected peritoneal adhesions have been manifested by moderately severe symptoms to include partial obstruction manifested by delayed motility of barium meal.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected residuals of gunshot wound to Muscle Group XIX are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.56, 4.73, Diagnostic Code 5319 (2016).

2.  The criteria for a 30 percent rating prior to March 17, 2017, for service-connected abdominal scarring, secondary to a gunshot wound to Muscle Group XIX are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2016).

3.  The criteria for a rating in excess of 30 percent for service-connected abdominal scarring, secondary to a gunshot wound to Muscle Group XIX are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.118, Diagnostic Codes 7800 to 7805 (2016).

4.  The criteria for a rating in excess of 10 percent for service-connected peritoneal adhesions are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.114, Diagnostic Code 7301 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this case, the Board finds the Veteran has been provided with correspondence that notified him of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  He has had the opportunity to present evidence and argument in support of his claims, to include at the July 2015 hearing.  Nothing indicates he has identified the existence of pertinent evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence which documents symptoms of his service-connected disabilities that are not reflected by the evidence already of record.  In addition, he was accorded VA examinations which evaluated these disabilities in June 2010, June 2016 (with a November 2016 addendum), and March 2017.  The Veteran has not challenged the qualifications of these VA examiners to provide competent medical evidence; nor has he reported that any of the disabilities have increased in severity since the most recent examination.  As such, the Board finds that the duties to notify and assist have been substantiated in this case.

The Board also takes note of the fact that during the July 2015 hearing, the VLJ accurately noted the nature of the appellate claims, and asked questions to clarify the Veteran's contentions.  Further, the Veteran, through his statements and testimony, has demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Moreover, as noted above, the Board has already determined that he received adequate notification in this case.  See 38 C.F.R. 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board further notes that while the Veteran has contended the evidence of record warrants ratings in excess of those currently in effect, to include a recent August 2017 post-remand brief from his accredited representative, he has not identified any current deficiency in the notification and assistance he has received in this case, or in the conduct of the July 2015 hearing.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

General Rating Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has already been assigned such "staged" ratings for his service-connected abdominal scarring during the pendency of this appeal.

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Although 38 C.F.R. § 4.56, as detailed below, provides guidance for muscle injury evaluations, the terms "mild," "moderate," and "severe" are generally not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board does note, for reference and illustrative purposes, that the definitions for "mild" includes not very severe.  WEBSTER'S II NEW COLLEGE DICTIONARY at 694 (1995).  In addition, a synonym for "mild" is "slight" and definitions for "slight" includes small in size, degree, or amount.  Id at 1038.  The definitions for "moderate" includes of average or medium quantity, quality, or extent.  Id. at 704.  Finally, definitions for "severe" includes extremely intense.  Id. at 1012.  It is also noted that the term "moderately severe" includes impairment that is considered more than "moderate" but not to the extent as to be considered "severe."

Analysis - Muscle Group XIX

The disability at issue has been rated in accordance with the criteria found at 38 C.F.R. § 4.73, Diagnostic Code 5319, which applies to residuals of injury to Muscle Group XIX, namely the muscles of the abdominal wall.  The function of these muscles is support and compression of the abdominal wall and thorax, flexion and lateral motions of the spine, and synergists in strong downward movements of the arm.  Under Diagnostic Code 5319, a noncompensable (zero percent) rating is assigned for slight disability; a 10 percent evaluation is assigned for a moderate disability, 30 percent disability evaluation is warranted for a moderately severe disability; and a 50 percent evaluation is contemplated for a severe disability. 

The criteria for determining how to classify a muscle injury are set forth in 38 C.F.R. § 4.56.  The criteria consist of the type of injury, the history and complaints, and the objective findings.  For VA purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56 (c).  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56 (b). 

A slight disability of muscles involves a simple wound of the muscle without debridement or infection.  The resulting scar is minimal with no evidence of fascial defect, atrophy, or impaired tonus.  There is no impairment of function or metallic fragments retained in the muscle tissue.  Finally, for a slight disability of muscles, there will be no cardinal signs or symptoms of muscle disability.  38 C.F.R. § 4.56(d)(1). 

Moderate disability results from a through and through or deep penetrating wound without the explosive effect of high velocity missile or no residuals of debridement or prolonged infection.  Objective findings include relatively small or linear entrance and exit scars with signs of moderate deep fascial or muscle substance loss or impaired muscle tonus.  A moderate disability will also be classified as such when there is a loss of power or lowered threshold of fatigue when compared to the non-injured side.  38 C.F.R. § 4.56(d)(2). 

A moderately severe disability of muscles involves a through-and-through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There must be evidence of a hospitalization for a prolonged period in service for treatment of a wound.  The record must contain consistent complaints of cardinal symptoms of muscle wounds, and if present, evidence of inability to keep up with work requirements.  The objective findings are entrance and, if present, exit scars indicating track of missile through one or more muscle groups.  There are indications on palpation of loss of deep fascia, muscle substance or normal firm resistance of muscles compared with the sound side.  The tests of strength and endurance of the muscle groups involved (compared with the sound side) demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3). 

Under 38 C.F.R. § 4.56(d)(4), a severe disability of muscles involves a through-and-through or deep penetrating wound due to a high-velocity missile, or a large or multiple low-velocity missiles, or the explosive effect of a high-velocity missile, or shattering bone fracture, with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding and cicatrization.  The history and complaints are similar to the criteria set forth for a moderately severe level, in an aggravated form.  The objective findings include extensive ragged, depressed and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of the missile.  X-ray films may show minute multiple scattered foreign bodies indicating spread of intermuscular trauma and explosive effect of the missile.  Palpation shows loss of deep fascia or of muscle substance.  Soft or flabby muscles are in the wounded area.  Muscles swell and harden abnormally in contraction.  Tests of strength or endurance compared with the sound side or of coordinated movements show positive evidence of impairment.

Additionally, under 38 C.F.R. § 4.55: 

(a) A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions. 

(b) For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions: 6 muscle groups for the shoulder girdle and arm (diagnostic codes 5301 through 5306); 3 muscle groups for the forearm and hand (diagnostic codes 5307 through 5309); 3 muscle groups for the foot and leg (diagnostic codes 5310 through 5312); 6 muscle groups for the pelvic girdle and thigh (diagnostic codes 5313 through 5318); and 5 muscle groups for the torso and neck (diagnostic codes 5319 through 5323). 

(c) There will be no rating assigned for muscle groups which act upon an ankylosed joint, with the following exceptions: (1) In the case of an ankylosed knee, if muscle group XIII is disabled, it will be rated, but at the next lower level than that which would otherwise be assigned. (2) In the case of an ankylosed shoulder, if muscle groups I and II are severely disabled, the evaluation of the shoulder joint under diagnostic code 5200 will be elevated to the level for unfavorable ankylosis, if not already assigned, but the muscle groups themselves will not be rated. 

(d) The combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder. 

(e) For compensable muscle group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups. 

(f) For muscle group injuries in different anatomical regions which do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined under the provisions of 38 C.F.R. § 4.25.

In this case, the Veteran has contended, to include in his representative's August 2017 post-remand brief, that his service-connected gunshot wound to Muscle Group XIX reflects a moderately severe muscle disability.  The Board acknowledges that he has exhibited such cardinal signs as pain, fatigue, and weakness throughout the pendency of this case.  Further, the June 2010 VA examination found muscle strength to be 3, while the more recent March 2017 VA examination found it to be 2/5 which it was indicated reflected no movement against gravity.  Nevertheless, as detailed below, the Board finds that the record reflects the service-connected disability is consistent with a moderate muscle disability and does not reflect during the pendency of this case the Veteran's service-connected gunshot wound residuals to Muscle Group XIX have been manifested by moderately severe disability.

In pertinent part, the Board acknowledges that the Veteran's service treatment records reflect he sustained a gunshot wound to the abdomen from an M14 in January 1968.  It also reflects that he underwent surgery immediately which included small bowel resection, large bowel resection, and debridement and plastic procedure on the abdominal wall.  However, the record indicates the Veteran was returned to active duty by April 1968, and it does not appear he has been explicitly found to have residuals of debridement or prolonged infection.  Although it appears he was subsequently hospitalized from January to April 1969 for what was finally diagnosed as spasm, abdominal muscle of the left lower quadrant and prostatitis, the symptomatology appears more consistent with the separately evaluated peritoneal adhesions than the muscle injury that is the focus of this evaluation.  

The Board further finds that the objective findings of the current disability are more consistent with that of a moderate than moderately severe disability.  For example, the June 2016 VA examination noted that the entrance scars were small and linear, indicating short track of missile through muscle tissue.  Such a finding is consistent with the criteria for the current 10 percent rating for moderate muscle disability.  

In addition, it does not appear the Veteran has the type of objective findings of moderate loss of deep fascia, or moderate loss of muscle substance consistent with that of a moderately severe muscle disability.  For example, the June 2010 VA examination found there was no loss of deep fascia or muscle substance.  That examination also found there was no muscle herniation; no limited motion of any joint by muscle disease or injury; and no residuals of nerve, tendon, or bone damage.  Similarly, the June 2016 VA examination also found that the Veteran did not have any known facial defects or evidence of fascial defects associated with any muscle injuries.  Further, the examiner found the muscle injury did not affect muscle substance or function.  In addition, there was no muscle atrophy.

The Board also takes note of the fact that, in the November 2016 addendum, the June 2016 VA examiner opined that the overall severity of the Veteran's muscle injuries based on current findings and symptoms would be moderate.  Further, the examiner noted that the flexion and lateral motion of the Veteran's spine were normal, although it required significant exertion on the Veteran's behalf and he did complain of significant pain and fatigue in these muscles.  Although the Board is not bound by the examiner's description of the muscle disability as moderate, it is evidence for consideration.  Moreover, the Board finds that this opinion is consistent with the other evidence of record detailing the symptoms and objective findings of this muscle injury.

In view of the foregoing, and review of the other evidence of record including medical treatment records, the Board must find that even with the Veteran's complaints of pain, fatigue, and weakness, the evidence on file does not reflect it has resulted in the type of functional impairment/objective findings associated with that of a moderately severe muscle disability.  Thus, the preponderance of the evidence is against the assignment of a rating in excess of 10 percent, to include as a "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.

Analysis - Abdominal Scarring

Scar disabilities are evaluated pursuant to the criteria found at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.  The Board notes that the rating criteria for scars were changed, effective October 23, 2008.  However, as the present claim was received by VA in November 2008, only the revised/current criteria are for application in this appeal.

Initially, the Board notes that the Veteran was assigned a 30 percent evaluation from March 17, 2017, based upon findings of a VA examination conducted on that date which explicitly found him to have five or more painful scars.  Diagnostic Code 7804 provides that one or two scars that are unstable or painful warrant a 10 percent evaluation; three or four scars that are unstable or painful warrant a 20 percent evaluation; five or more scars that are unstable or painful warrant a 30 percent evaluation.  38 C.F.R. § 4.118.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  If one or more scars are both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note (2). Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804, when applicable.  Id. at Note (3).

In this case, the Veteran's representative contended in an August 2017 post-remand brief that the Veteran has had scars the in-service injury, that the symptomatology of the scars, unless unstable, have remained the same throughout their existence, and as such, the Veteran should be assigned a 30 percent rating throughout the pendency of this case.  Moreover, the Board notes that the June 2010 VA examination found the Veteran to have a 40 cm transverse scar in the lower abdominal wall under his pannus, as well as 4 additional scars under the larger scar where he was stapled; and another scar in the suprapubic area from a drain.  Granted, the VA examiner found that none of these scars were painful or tender to touch.  However, the Veteran has indicated, to include at his July 2015 hearing, that his scars have been panful throughout at least the pendency of this case.  Further, the June 2010 VA examination did note the Veteran complained of abdominal pain.  Although such complaints have been attributed to the muscle injury itself and the peritoneal adhesions, the Board cannot exclude such complaints being due to the service-connected scars in that area, particularly in light of the Veteran's testimony.  Resolving all reasonable doubt in favor of the Veteran regarding the degree of disability, the Board finds that prior to March 17, 2017, the record reflects it was at least as likely as not the Veteran had at least 5 painful abdominal scars as residual of the service-connected gunshot wound to Muscle Group XIX.  See 38 C.F.R. §§ 4.3, 4.7.  Thus, a 30 percent rating is warranted for this period.

In regard to the issue of whether a rating in excess of 30 percent is warranted for the service-connected abdominal scarring, the Board notes that Diagnostic Code 7804 does not provide for a rating in excess of 30 percent.  Note (1) does provide a basis to add additional 10 percent if one or more scars are both painful and unstable, but the record does not reflect the service-connected scars are unstable.  There was no indication on the June 2010 VA examination that any of the scars were unstable, and the June 2016 and March 2017 VA examinations both explicitly found that none of the scars were unstable.  Further, the March 2017 VA examiner stated the scars were healed, with no skin breakdown over the scars.  The Veteran's representative also acknowledged in the August 2017 post-remand brief that the scars had not been found to be unstable.

Diagnostic Code 7800 pertains to burn scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  38 C.F.R. § 4.118.  As the scars in this case involve the abdomen, they do not involve the head, face, or neck.  Moreover, it is noted the March 2017 VA examination found there was no disfigurement of the head, face, or neck. 
Thus, Diagnostic Code 7800 is not for application in the instant case.

Diagnostic Code 7801 pertains to burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear.  38 C.F.R. § 4.118.  Under this Code, a 10 percent rating is to be assigned when the scar(s) cover an area or areas of at least 6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm).  Area or areas of at least 12 square inches (77 sq. cm) but less than 72 square inches (465 sq. cm) is assigned a 20 percent rating.  Area or areas of at least 72 square inches (465 sq. cm) but less than 144 square inches (929 sq. cm) is assigned a 30 percent rating.  Area or areas of 144 square inches (929 sq. cm) or greater is assigned a 40 percent rating.

The Board acknowledges that the March 2017 VA examination includes a notation that the total area of the scars was 69.0 x 14.1 cm2, which would appear to equal 972.9; and it is under the heading "deep non-linear scars."  However, the total area appears to be adding the total dimensions listed for all of the scars, to include those which the examiner explicitly found were superficial.  Specifically, the examiner identified the following scars as superficial and non-linear: 1) 4.0 x 2.5 cm; 2) 3.0 x 1.0 cm; 3) 2.0 x 1.0 cm; 4) 3.0 x 2.0 cm; 5) 2.5 x 2.0 cm.  The examiner then identified the following as "additional scars": 6) 2.5 x 2.0 cm; 7) 1.2 x 0.8 cm; 8) 1.0 x 0.8 cm; 9) 44.0 x 1.5 cm; and 10) 5.0 x. 0.5.  Even if the "additional scars" were deep and non-linear, the total area is 53.7 x 5.6, which is equal to 300.72 square cm.  Nothing in the other evidence of record, to include the June 2010 and June 2016 VA examinations reflect the service-connected scars are deep and cover a total area to the extent necessary for a rating in excess of 30 percent under Diagnostic Code 7801.  Stated another way, the preponderance of the competent medical and other evidence of record is against a finding that the scars are deep and cover an area or areas of 144 square inches (929 sq. cm.) or more.

Diagnostic Code 7802 pertains to burn scars or scars due to other causes not of the head, face, or neck, that are superficial and nonlinear.  38 C.F.R. § 4.118.  Under this Code, a 10 percent rating is assigned when the scar(s) cover an area or areas of 144 square inches (929 sq. cm) or greater.  No other rating is provided by this Code.  As such, it clearly does not provide a basis for a rating in excess of 30 percent.

The Board notes that, prior to October 23, 2008, Diagnostic Code 7803 provided for evaluation of superficial, unstable scars.  However, this Code was eliminated effective October 23, 2008.  Further, even if this Code had not been eliminated, it has already been determined that none of the service-connected scars are superficial.

Finally, Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate diagnostic code.  38 C.F.R. § 4.118.  In this case, the Veteran's service-connected abdominal scars, are not shown to have any disabling effects not considered under the other potentially applicable Diagnostic Codes to include limitation of motion.  For example, the June 2010 VA examination noted that no joint had limited motion due to muscle disease or injury, which presumably would have included the residual scarring.  Moreover, the more recent March 2017 VA examination found that the scars did not result in limitation of function, or any other pertinent physical findings or complications.

In view of the foregoing, the Board finds the Veteran does not meet or nearly approximate the criteria for a rating in excess of 30 percent for his service-connected abdominal scars.

Analysis - Peritoneal Adhesions

Diagnostic Code 7301 provides that adhesions of peritoneum warrant a zero percent (noncompensable) rating when symptoms are mild.  Moderate symptoms, with pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternative with diarrhea) or abdominal distension warrants a 10 percent rating.  A 30 percent rating is warranted when symptoms are moderately severe, reflected by partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  A 50 percent rating is warranted when severe, reflected by definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  38 C.F.R. § 4.114.

In this case, the Veteran has contended, to include in the representative August 2017 post-remand brief, that a 30 percent rating is warranted under Diagnostic Code 7301 based upon moderately severe symptomatology noting that the Veteran has identified 3 episodes of pain per week.  

Although the Board acknowledges the Veteran regularly experiences abdominal pain, the record does not reflect during the pendency of this case his service-connected peritoneal adhesions have been manifested by moderately severe symptoms to include partial obstruction manifested by delayed motility of barium meal.  For example, the June 2010 VA examination found the Veteran had no periods of incapacitation due to stomach or duodenal disease; that there were no episodes of abdominal colic, nausea or vomiting, and/or abdominal distention; no gnawing or burning pain; no episodes of hematosis or melena; no history of nausea, vomiting, and/or diarrhea.

The more recent March 2017 VA examination found the Veteran's service-connected peritoneal adhesions was manifested by pain, nausea, and constipation (perhaps alternating with diarrhea).  However, the examination did not find there was delayed motility of barium meal, partial or complete obstruction, reflex disturbances, vomiting, or abdominal distention.  In addition, the examination found the Veteran did not have severe peritonitis, ruptured appendix, or a perforated ulcer.  Further, the examiner opined that this disability has been manifested by mild symptoms.  Again, the Board is not bound by the examiner's opinion as to the severity of the Veteran's symptomatology, but it is competent medical evidence for consideration; and appears consistent with the competent medical findings on the physical examination itself.  

Nothing in the other evidence of record reflects the Veteran has the type of manifestations consistent with the criteria for a rating in excess of 10 percent under Diagnostic Code 7301.  Therefore, the Board finds that the preponderance of the evidence is against this claim and a higher rating is not warranted, to include as a "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.

Additional Considerations

In making the above determinations, the Board notes that it was cognizant of the fact the Veteran had taken medication for his abdominal pain.  The Court held in Jones v. Shinseki, 26 Vet. App 56 (2012), that in assigning a disability rating VA may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.  However, manifestations of pain have been acknowledged for all of the service-connected disabilities that are the subject of this decision.  In other words, the medication did not prevent the manifestation of such symptomatology.  Moreover, the Veteran does not contend, nor does the record otherwise reflect the Veteran would have satisfied the criteria for higher ratings but for the use of such medication.  For example, there is nothing to indicate the medication prevented the development of loss of deep fascia, or loss of muscle substance; the development of unstable scars or deep scars of larger size; and/ or the development of delayed motility of barium meal and/or partial or complete obstruction.  




ORDER

A rating in excess of 10 percent for service-connected residuals of gunshot wound to Muscle Group XIX is denied.

A 30 percent rating prior to March 17, 2017, for service-connected abdominal scarring, secondary to a gunshot wound to Muscle Group XIX, is granted; subject to the law and regulations governing the payment of monetary benefits.  

A rating in excess of 30 percent for service-connected abdominal scarring, secondary to gunshot wound to Muscle Group XIX, is denied.

A rating in excess of 10 percent for peritoneal adhesions, secondary to a gunshot wound to Muscle Group XIX, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


